Citation Nr: 1803786	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  11-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.

2.  Entitlement to an initial scheduler rating in excess of 10 percent for tinnitus. 

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from April 1979 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This claim was previously before the Board in February 2017 at which time it was remanded for further development, to include the issuance of a Statement of the Case (SOC) for the Veteran's claim for a compensable rating for hearing loss.  As the February 2017 remand directives have been substantially complied with, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, as shown more fully below, the Board has determined that while a preponderance of the evidence is against a higher rating for tinnitus on a scheduler basis, the evidence supports the remand of the issue of entitlement to a higher rating on an extraschedular basis for further procedural and evidentiary development.  The Board has therefore split this issue into two issues, one based on scheduler consideration and the based other on extraschedular.

The issues of entitlement an initial rating in excess of 0 percent for bilateral hearing loss, entitlement to an extraschedular rating in excess of 10 percent for tinnitus, and entitlement to a total disability rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of a disability rating of 10 percent for tinnitus which is the maximum schedular rating for that disability.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in July 2010, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the October 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided with a medical opinion in June 2016.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.


II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative have asserted that the Veteran is entitled to a rating in excess of 10 percent for his tinnitus, which is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6260. 

Under Diagnostic Code 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  This is the maximum schedular rating assignable for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

Although the Veteran argues that he is entitled to a rating in excess of 10 percent for tinnitus, Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent schedular rating for tinnitus.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of this case.  Therefore, the claim for an increased rating must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's remaining claims may be adjudicated on the merits. 

With respect to the Veteran's hearing loss, the Board notes that the Veteran submitted a written correspondence to the Board in December 2017 in which he stated he had an appointment with VA doctor in December 2017 during which she opined that the Veteran had "severe hearing loss in both ears."  As this indicates that the Veteran's condition has worsened from his last VA examination in June 2016, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As to the claim for an extraschedular rating for tinnitus, referral of the claim for an extraschedular rating is in order.  Based on the Veteran's consistent statements regarding his service-connected tinnitus symptomatology, the schedular rating arguably does not adequately contemplate his disability picture and a 10 percent disability rating for this tinnitus has been argued as inadequate.  Therefore, the issue is remanded so that they RO may forward the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to address whether justice requires assignment of an extraschedular rating for the Veteran's service-connected tinnitus. 

Additionally, with respect to the Veteran's claim for entitlement to a TDIU, the Board notes that this claim is inextricably intertwined with his increased rating claim which remains appeal.  Accordingly, the Board will therefore defer any action with respect to this claim until the completion of the development noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 
 

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA audiological examination with the appropriate medical personnel to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims file, to include a copy of this remand, should be made available to and reviewed by the examiner prior to the examination.  

3.  Then, refer the claim of entitlement to an extraschedular rating for tinnitus to the Director of Compensation Service for a determination as to whether the Veteran is entitled to such a rating under 38 C.F.R. § 3.321.  The Director must specifically determine whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating to commensurate with the average earning impairment that is due exclusively to his service-connected tinnitus disability.  In doing so, the Director must provide an adequate statement for the reasons and bases for its determination.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasoning for its rejection of any material evidence favorable to the Veteran which would favor the assignment of an extraschedular rating. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


